NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
_ ESTHER HALL,
Petitioner-Appellant,
vi -
SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respondent-AppelIee.
2010-5126
Appea1 from the United States Court of Federal
C1aims in case n0. 02-VV-1052, Judge Lynn J. Bush.
ON MOTION
ORDER
Esther Hal1 moves to consolidate this appeal with
2010-507 7 for purposes of oral argument
Up0n consideration thereof '
IT ls ORDERED THAT:
The motion to consolidate is denied.

HALL V, HHS
UCT 2 7 2010
Bate
cc: Richard Gage, Esq.
Ann D. Martin, Esq.
s20
2
FoR THE C0URT
/s/ J an Horba1y
J an Horba1y
C1erk
FlLED
us count 0F APPEALs ron
ms FEoeaAL c\Rcurr
0CT 2 7`2U1U
.|AN HORBALY
CLERK